Citation Nr: 0433624	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  93-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the sacrum, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

In a January 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for PTSD.  Also in the January 
1992 rating decision, the RO denied a rating in excess of 10 
percent for residuals of a fracture of the sacrum.  The 
veteran duly appealed the RO's decisions and in September 
1993, he testified at a Board hearing at the RO.  In April 
1994, the Board remanded the matter for additional 
development of the evidence.  Thereafter, in a March 1996 
decision, the Board determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for PTSD, and denied a rating in excess of 10 
percent for residuals of a fracture of the sacrum.  

The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending at the Court, in September 1997, the 
veteran's then-attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings regarding 
the issue of whether new and material evidence had been 
received to reopen the claim of service connection for PTSD 
and the issue of entitlement to an increased rating for 
residuals of a fractured sacrum.  The parties indicated that 
the veteran was not appealing the remaining portion of the 
Board's decision denying service connection for a stomach 
disorder and an eye disorder.  

In an October 1997 order, the Court granted the motion, 
vacated the portion of the Board's March 1996 decision 
regarding PTSD and residuals of a fractured sacrum, and 
remanded the matter to the Board for action consistent with 
the September 1997 joint motion.  

While the veteran was pursuing his appeal before the Court, 
he also submitted a claim of service connection for a left 
shoulder disability to the RO.  In a February 1997 rating 
decision, the RO denied service connection for a left 
shoulder disability, and the veteran appealed.  

In September 1998, the Board remanded the matter to the RO to 
afford the veteran the opportunity to testify at an 
additional Board hearing.  In March 1999, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  In a May 1999 decision, the Board 
reopened the veteran's claim of service connection for PTSD.  
The Board remanded the underlying issue of service connection 
for PTSD, as well as the issue of service connection for a 
left shoulder disability and the issue of entitlement to an 
increased rating for residuals of a fractured sacrum to the 
RO for additional development of the evidence.

While the matter was in remand status, in a February 2002 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 100 percent rating, effective January 
8, 1992.  In a September 2003 rating decision, the RO granted 
service connection for degenerative joint disease and 
impingement syndrome of the left shoulder, and assigned a 
temporary 100 percent rating from September 26, 1996, and a 
20 percent rating from February 1, 1997.  The Board finds 
that the grant of service connection for PTSD and a left 
shoulder disability constitutes a full award of the benefit 
sought on appeal with respect to those issues.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As the veteran did 
not perfect an appeal with the down-stream elements of 
compensation level or effective date, those issues are not in 
appellate status.  Id.  Thus, the remaining issue on appeal 
is as set forth on the cover page of this Remand.  

In March 2004, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran was originally represented in this appeal by 
Francis M. Jackson, Esq.  In July 2004, however, the veteran 
revoked his power of attorney and is now unrepresented. 

Subsequent to the most recent Supplemental Statement of the 
Case in June 2004, additional VA outpatient treatment records 
were received which have not yet been considered by the RO.  
These records are dated in July and August 2004.  Because 
these records do not pertain to treatment for the veteran's 
sacral disability, however, the Board finds that they are not 
pertinent to the claim and a remand of this matter is not 
necessary.  38 C.F.R. § 20.1304 (2004); Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


FINDING OF FACT

The veteran's sacrum disorder is manifested by purely 
subjective complaints of pain, with no probative evidence of 
any objective symptomatology.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the sacrum have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5292 (2002) and 
(2004) (effective September 23, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003); 69 Fed. Reg. 32,449, 32,450 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 
5243).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the appellant's claim was dated in January 1992, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the March 2004 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim as evidenced by the June 2004 
supplemental statement of the case.  Moreover, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in connection with this claim.  The examination 
reports provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that he was seen 
in April 1970 in connection with his complaints of exquisite 
pain over the coccyx.  The assessment was coccygitis.  In 
July and August 1970, he complained of back pain and pain 
over the coccyx.  The initial assessment was 
spondylolisthesis.  After subsequent evaluation, however, the 
examiner indicated that he felt that the veteran's symptoms 
were due to coccygodynia.  

In January 1971, following his separation from active 
service, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a back 
injury.  

In connection with his claim, the veteran was afforded a VA 
medical examination in February 1971.  He claimed that in 
October 1969, he fell from a bar and "landed on his tail."  
He indicated that he did not report the injury, but 
thereafter developed pain after driving a truck.  He 
indicated that he was treated with traction in service.  With 
respect to current complaints, the veteran reported continued 
pain in the low back and considerable discomfort while 
sitting.  Examination revealed considerable tenderness over 
the lower half of the sacrum and the coccyx.  After examining 
the veteran and reviewing X-ray studies, the examiner 
indicated that there was nothing to suggest that the veteran 
had spondylolisthesis.  Rather, the examiner noted that the 
veteran had an old fracture of the distal sacrum with mild 
displacement and probably incomplete healing or incomplete 
union or delayed union.  He indicated that he could see no 
reason why this abnormality should be a problem for the 
veteran and further indicated that there was no good reason 
why the veteran's discomfort should not disappear.  

In a May 1971 rating decision, the RO granted service 
connection for residuals of a fracture of the sacrum and 
assigned an initial 10 percent rating, effective November 25, 
1970.  Despite numerous subsequent claims for an increased 
rating, the 10 percent rating has remained in effect to date; 
as such, it is protected from reduction.  38 C.F.R. 3.951(b) 
(2004).

Subsequent VA and private clinical records show continued 
treatment for complaints of pain in the back and coccyx.  In 
September 1977, the veteran fell while on the job.  In a May 
1978 letter, the veteran's private orthopedic surgeon 
indicated that the veteran had undergone back surgery in 
January 1978 for a decompression laminectomy L3 to L5.  He 
indicated that this was in no way related to the veteran's 
fracture of the sacrum.  Indeed, he indicated that he could 
find no evidence of any residual disability of the sacrum 
fracture.  He indicated that the veteran's present low back 
problems were in no way related to his old sacrum fracture.  

Subsequent clinical records from the 1970's and 1980's show 
continued treatment for complaints of low back pain and 
spinal stenosis.  The veteran underwent multiple 
laminectomies to treat this disorder.

In March 1979, September 1981, and October 1982 decisions, 
the Board denied service connection for a low back 
disability, spinal stenosis with decompression laminectomy 
from L3 to L5.

A VA examination was performed in April 1981.  The examiner 
concluded that the veteran's old sacral fracture was not a 
major contributor to his current back problem.  Rather, it 
was noted that the veteran's spinal stenosis did not develop 
until after his 1977 work injury.

In a January 1982 decision, an Administrative Law Judge from 
the Social Security Administration (SSA) determined that, 
regardless of the etiology of the veteran's low back 
disability, there was no question that it precluded 
productive vocational activity.  More recent records show 
that the veteran continued to receive disability benefits 
from SSA.  

In October 1991, the veteran submitted his most recent claim 
for an increased rating for his service-connected sacral 
disability.  

In connection with his claim, several volumes of medical 
records were received, including VA clinical records dated 
from the 1980 to 2004.  These records show that the veteran 
sought treatment on a frequent basis for numerous complaints, 
including, on occasion, low back pain and pain in the coccyx.  
The impressions included low back pain and coccygodynia.  

The veteran underwent VA medical examination in January 1992 
at which he claimed that he had reinjured his coccyx.  As a 
result, he claimed that he had increased pain and was unable 
to sit straight up in a chair.  He also claimed that poor 
weather exacerbated his pain.  Examination of the sacrum and 
coccygeal areas revealed complaints of tenderness with 
palpation over the coccyx.  Range of motion studies of the 
low back showed forward flexion to 45 degrees, extension to 
zero degrees, and lateral bending to 10 degrees.  The 
impression was residuals of a fracture of the sacrum.

In April 1992, the veteran testified at a personal hearing at 
the RO.  He stated that his sacrum fracture residuals caused 
a lot of problems for him.  For example, he claimed that he 
had trouble sleeping and sitting because of his tailbone.  He 
commented that he could not stand any pressure on the 
tailbone.  He also reported muscle spasms in the low back, 
with occasional pain down the legs.

In September 1993, the veteran testified at a Board hearing 
at the RO.  He again claimed that his sacrum was constantly 
painful and that he had to have a cushion to sit on.  He 
reported that walking and sitting were painful.  

VA outpatient treatment records submitted in connection with 
this hearing included a February 1992 X-ray studies which 
revealed a bony bump on the distal sacrum.  In September 
1992, the examiner noted that exactly what the veteran had 
was unclear; however, it was not typical coccygodynia.  
During the evaluation, the veteran claimed that the pain was 
severe, even though the examiner's finger was not really 
touching either the veteran's sacrum or his coccyx.

In May 1994, the veteran again underwent VA medical 
examination.  With respect to current symptoms, he claimed 
that he occasionally lost strength in the legs.  He also 
reported pain in the buttocks and the sacrum.  Examination 
revealed complaints that the left sciatic notch was tender.  
Forward flexion was possible until the veteran's fingertips 
reached his knees.  The impression was history of a fracture 
of the sacrum.  The examiner commented that the veteran's 
need for pain medication was unclear, since the sacrum 
fracture was completely healed.  The examiner indicated that 
some of the veteran's complaints of pain may be related to 
previous lumbar disc disease, which was not service-
connected.  

In March 1999, the veteran testified at a Board hearing via 
videoconference.  He claimed that he experienced severe pain 
as a result of his service-connected sacral disability and 
took Oxycodone and Darvocet for pain.  He also stated that he 
took a muscle relaxant.  The veteran claimed that his pain 
was unrelieved by using a cushion and prevented him from 
walking or driving long distances.  The veteran argued that 
because of the severity of his pain, he was entitled to a 
higher rating.  

The veteran underwent VA medical examination in February 
2001.  He complained of constant back pain involving the 
sacrum.  He indicated that he used a treadmill to exercise, 
but was unable to walk on it more than one minute before his 
back gave out.  X-ray studies showed a deformity and tilt of 
the distal end of the sacrum and a lateral tilt of the 
coccyx.  There was a definite bony lump present on the distal 
end of the sacrum just before the coccyx.  MRI testing of the 
lumbar spine was negative for any nerve root compression.  
The assessments included status post fracture of the distal 
sacrum, healed.  Also noted was status post total laminectomy 
of the lumbar spine from L3 to sacrum for spinal stenosis.  
The examiner commented that the old fracture of the veteran's 
sacrum was completely healed with no evidence that in the 
past the sacral nerve roots were damaged.  He also indicated 
that the veteran's spinal stenosis was not caused by the 
fracture of the sacrum.  

In a March 2003 statement, the veteran's spouse indicated 
that she knew that the veteran had back problems because she 
had to do all the laundry.  

In a July 2003 note, a VA examiner indicated that the 
service-connected fracture of the distal end of the veteran's 
sacrum and questionably the coccyx was not responsible for 
any limitation of motion of the veteran's trunk.  He 
indicated that no evidence existed that the sacral nerve 
roots were involved.  The examiner indicated that truncal 
loss of motion was a subjective and not objective test and 
could be influenced at the volition of the patient.  He 
indicated that any loss of motion of the veteran's back was 
most likely due to spinal stenosis and the decompressive 
surgery, plus the attitude of the veteran.  

In a May 2004 statement, the veteran claimed that he 
experienced extreme pain while sitting due to his sacral 
disability.  He claimed that his pain was a 10 on a pain 
scale of 1 to 10, and that pain medication was ineffective.  
The veteran indicated that he was unable to sit, stand, walk, 
or lay down without pain.  He further indicated that he 
experienced urinary and fecal incontinence.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The Rating Schedule does not have a specific diagnostic code 
for residuals of a fracture of the sacrum.  In such cases, 
the disability shall be evaluated by analogy to a closely 
related disease in which the functions affected and 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004).  In this case, the RO 
has evaluated the veteran's residuals of a fracture of the 
sacrum as 10 percent disabling by analogy to residuals of a 
fracture of a vertebra.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.

Under rating criteria in effect prior to September 26, 2003, 
residuals of a fracture of a vertebra was rated under 
Diagnostic Code 5285.  That provision provided that a 100 
percent rating was assigned if the disability was manifested 
by cord involvement, results in the veteran being bedridden, 
or requires long leg braces.  Without cord involvement, a 60 
percent rating was assigned if there was abnormal mobility 
requiring a neck brace (jury mast).  In all other cases, the 
disability was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  

Under rating criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as 40 
percent if severe, 20 percent if moderate, and 10 percent if 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Effective September 26, 2003, vertebral fracture or 
dislocation, sacroiliac injury and weakness, and limitation 
of motion of the lumbar spine are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a).  The General Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows:  
forward flexion, 90 degrees; extension, zero  degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Another potentially-applicable provision is Diagnostic Code 
5298.  Under those criteria, a zero percent rating is 
assigned for partial or complete removal of the coccyx, 
without painful residuals.  A 10 percent rating is assigned 
for removal of the coccyx with painful residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5298.  A 10 percent rating, however, 
is the maximum assignable under this provision.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met.  As set forth above, 
the objective evidence of record overwhelmingly indicates 
that any symptomatology such as pain and limitation of motion 
are due to the veteran's nonservice-connected low back 
disorder and are not residuals of the sacral and/or coccyx 
fracture.  Thus, such symptoms may not be considered in 
evaluating the veteran's service-connected sacral disability.  
38 C.F.R. § 4.14 (2004) (The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation must be 
avoided).

Indeed, as delineated above, the record shows that the only 
manifestations of the veteran's service-connected sacral 
disability are X-ray evidence of deformity of the sacrum and 
coccyx, as well as the veteran's purely subjective complaints 
of severe pain, which have been attributed in large part to 
his nonservice-connected low back disorder.  These findings 
have been considered assigning the 10 percent rating for the 
veteran's disability.  

The record, however, does not show that the veteran's 
service-connected residuals of a fracture of the sacrum is 
productive of any limitation of motion or muscle spasm of the 
lumbar spine.  Thus, a rating in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5292 (2003).  Similarly, absent evidence of service-connected 
limitation of motion, a rating in excess of 10 percent is not 
warranted under the amended General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a).  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
but notes that the veteran's service-connected symptomatology 
does not include painful or limited motion.  The Board has 
considered whether the veteran's subjective claim of pain, in 
and of itself, would warrant a rating in excess of 10 
percent.  The record, however, contains no evidence of any no 
objective findings such as weakness, muscle atrophy, or other 
evidence of disuse, which is due to the service-connected 
residuals of a fracture of the sacrum.  Thus, the Board finds 
no basis for the assignment of a rating in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Nor does the evidence of record suggest that an increased 
rating is warranted under the provisions of 38 C.F.R. § 3.321 
(2004).  The evidence does not show that the symptoms 
attributable to the veteran's service-connected residuals of 
a fracture of the sacrum is productive of marked interference 
with employment, nor have they resulted in frequent periods 
of hospitalization.

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for residuals of a fracture of the 
sacrum have not been met.  Where, as here, the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C. § 5107(b)(West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the sacrum is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



